            Case 1:19-cv-09032-PAE Document 1 Filed 09/27/19 Page 1 of 23



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

MARK HAMMER,                                        :
                                                    :
                     Plaintiff,                     :   Case No._______________
                                                    :
             v.                                     :
                                                    :   COMPLAINT FOR VIOLATIONS OF
ALDER BIOPHARMACEUTICALS, INC.,                         THE FEDERAL SECURITIES LAWS
                                                    :
ROBERT W. AZELBY, PAUL R. CARTER,                   :
PAUL B. CLEVELAND, JEREMY C.                            JURY TRIAL DEMANDED
                                                    :
GREEN, A. BRUCE MONTGOMERY,
HEATHER PRESTON, CLAY B. SIEGALL,                   :
and WENDY L. YARNO,                                 :
                                                    :
                     Defendants.
                                                    :
                                                    :


       Plaintiff Mark Hammer (“Plaintiff”), by and through his undersigned counsel, for his

complaint against defendants, alleges upon personal knowledge with respect to himself, and

upon information and belief based upon, inter alia, the investigation of counsel as to all other

allegations herein, as follows:

                                    NATURE OF THE ACTION

       1.         Plaintiff brings this action against Alder BioPharmaceuticals, Inc. (“Alder” or the

“Company”) against the members of its Board of Directors (the “Board” or the “Individual

Defendants”) for their violations of Sections 14(d)(4), 14(e) and 20(a) of the Securities Exchange

Act of 1934 (the “Exchange Act”), 15 U.S.C. §§ 78n(d)(4), 78n(e) and 78t(a), and to enjoin the

expiration of a tender offer (the “Tender Offer”) on a proposed transaction, pursuant to which

Alder will be acquired by H. Lundbeck A/S, a Danish aktieselskab (“Lundbeck”), through its

wholly owned subsidiaries Lundbeck LLC (“Payor”) and Violet Acquisition Corp. (“Purchaser”)

(the “Proposed Transaction”).
             Case 1:19-cv-09032-PAE Document 1 Filed 09/27/19 Page 2 of 23



        2.       On September 16, 2019, Alder and Lundbeck issued a joint press release

announcing they had entered into an Agreement and Plan of Merger (the “Merger Agreement”).

Pursuant to the terms of the Merger Agreement, on September 23, 2019, Purchaser commenced

the Tender Offer to purchase all outstanding shares of Alder for (a) $18.00 per share in cash, and

(b) one contingent value right (“CVR”) per share, representing the right to receive $2.00 per

share if a certain milestone is achieved (together, the “Offer Price”). The Tender Offer is

scheduled to expire at one minute after 11:59 p.m., Eastern Time, on October 21, 2019. The

Proposed Transaction is valued at approximately $1.95 billion net of cash.

        3.       On September 23, 2019, defendants filed a Solicitation/Recommendation

Statement on Schedule 14D-9 (the “Recommendation Statement”) with the U.S. Securities and

Exchange Commission (“SEC”). The Recommendation Statement, which recommends that

Alder stockholders tender their shares in favor of the Proposed Transaction, omits or

misrepresents material information concerning, among other things: (i) the Company’s financial

projections, including those relied upon by Alder’s financial advisor Centerview Partners LLC

(“Centerview”) in its financial analyses; (ii) the background process leading to the Proposed

Transaction; (iii) the data and inputs underlying the financial valuation analyses that support the

fairness opinion provided by Centerview; and (iv) Company insiders’ potential conflicts of

interest.    Defendants authorized the issuance of the false and misleading Recommendation

Statement in violation of Sections 14(d)(4), 14(e) and 20(a) of the Exchange Act.

        4.       In short, the Proposed Transaction will unlawfully divest Alder’s public

stockholders of the Company’s valuable assets without disclosing all material information

concerning the Proposed Transaction to Company stockholders.             To remedy defendants’




                                                2
              Case 1:19-cv-09032-PAE Document 1 Filed 09/27/19 Page 3 of 23



Exchange Act violations, Plaintiff seeks to enjoin the expiration of the Tender Offer unless and

until such problems are remedied.

                                   JURISDICTION AND VENUE

         5.       This Court has jurisdiction over the claims asserted herein for violations of

Sections 14(d)(4), 14(e) and 20(a) of the 1934 Act and SEC Rule 14d-9 promulgated thereunder

pursuant to Section 27 of the 1934 Act, 15 U.S.C. § 78aa, and 28 U.S.C. § 1331 (federal question

jurisdiction).

         6.       This Court has jurisdiction over the defendants because each defendant is either a

corporation that conducts business in and maintains operations within this District, or is an

individual with sufficient minimum contacts with this District so as to make the exercise of

jurisdiction by this Court permissible under traditional notions of fair play and substantial justice.

         7.       Venue is proper in this District pursuant to 28 U.S.C. § 1391 because defendants

are found or are inhabitants or transact business in this District. Alder’s common stock trades on

the NASDAQ Global Select Market, which is headquartered in this District, rendering venue in

this District appropriate.

                                              PARTIES

         8.       Plaintiff is, and has been at all times relevant hereto, a continuous stockholder of

Alder.

         9.       Defendant Alder is a Delaware corporation with its principal executive offices

located at 11804 North Creek Parkway South, Bothell, Washington 98011. Alder is a clinical-

stage biopharmaceutical company focused on transforming migraine treatment through the

discovery, development and commercialization of novel therapeutic antibodies. The Company’s




                                                   3
          Case 1:19-cv-09032-PAE Document 1 Filed 09/27/19 Page 4 of 23



common stock is traded on the NASDAQ Global Select Market under the ticker symbol

“ALDR.”

       10.     Defendant Robert W. Azelby (“Azelby”) has been President, Chief Executive

Officer (“CEO”) and a director of the Company since June 2018.

       11.     Defendant Paul R. Carter (“Carter”) has been a director of the Company since

September 2015.

       12.     Defendant Paul B. Cleveland (“Cleveland”) has been a director of the Company

since August 2015 and Chairman of the Board since November 2018. Defendant Cleveland

previously served as the Company’s Interim President and CEO from March 2018 to June 2018.

       13.     Defendant Jeremy C. Green (“Green”) has been a director of the Company since

April 2018.

       14.     Defendant A. Bruce Montgomery (“Montgomery”) has been a director of the

Company since October 2010.

       15.     Defendant Heather Preston (“Preston”) has been a director of the Company since

December 2007.

       16.     Defendant Clay B. Siegall (“Siegall”) has been a director of the Company since

September 2005.

       17.     Defendant Wendy L. Yarno (“Yarno”) has been a director of the Company since

April 2017.

       18.     Defendants Azelby, Carter, Cleveland, Green, Montgomery, Preston, Siegall and

Yarno are collectively referred to as the “Individual Defendants” or the “Board.”




                                                4
           Case 1:19-cv-09032-PAE Document 1 Filed 09/27/19 Page 5 of 23



                              OTHER RELEVANT ENTITIES

       19.     Lundbeck is a Danish aktieselskab with its principal executive offices located at

Ottiliavej 9, DK-2500 Valby, Copenhagen, Denmark. Lundbeck is a global pharmaceutical

company specialized in brain diseases. Lundbeck’s common stock is traded on the Copenhagen

Stock Exchange under the ticker symbol “LUN.CO.”

       20.     Payor is a Delaware limited liability company and an indirectly wholly owned

subsidiary of Lundbeck.

       21.     Purchaser is a Delaware corporation and a wholly owned subsidiary of Lundbeck.

                              SUBSTANTIVE ALLEGATIONS

Background of the Company

       22.     Alder is a clinical-stage biopharmaceutical company focused on transforming

migraine treatment through the discovery, development and commercialization of novel

therapeutic antibodies.

       23.     Alder’s lead product candidate, eptinezumab, is an investigational monoclonal

antibody (“mAb”) delivered by infusion that inhibits the calcitonin gene-related peptide

(“CGRP”) for the prevention of migraine. Eptinezumab was designed for 100% bioavailability

delivered via quarterly 30-minute IV infusion with high specificity and strong binding for rapid,

robust, and sustained suppression of CGRP.

       24.     Eptinezumab has been studied in multiple global, randomized, double-blind,

placebo-controlled studies to assess its safety and efficacy in both chronic and episodic migraine

prevention. To date, more than 3,100 patients have been included in the clinical development

program.

       25.     PROMISE-1 (PRevention Of Migraine via Intravenous eptinezumab Safety and

Efficacy-1) was a phase III randomized, double-blind, placebo-controlled international trial



                                                5
           Case 1:19-cv-09032-PAE Document 1 Filed 09/27/19 Page 6 of 23



evaluating the safety and efficacy of eptinezumab for prevention of episodic migraine. In the

study, patients (n=888) were randomized to receive up to four IV doses of eptinezumab (30 mg,

100 mg or 300 mg) or placebo, administered by infusion every 12 weeks. To be eligible for the

trial, patients must have experienced at most 14 headache days per month, of which at least four

met the criteria for migraine.

       26.      In June 2017, Alder announced that eptinezumab met the following primary

endpoints and key secondary endpoints in PROMISE-1:

            Primary endpoint was mean change from baseline in monthly migraine days
             over the 12-week treatment period
                  Statistically significant reductions in monthly migraine days from a
                    baseline average of 8.6 days to 4.3 monthly migraine days for 300 mg
                    (p=0.0001) and 3.9 days for 100 mg (p=0.0179) compared to a 3.2
                    days for placebo
            Key secondary endpoints achieved by both doses of eptinezumab were
             responders rates of 75% or greater at weeks 1 – 4.
                  Day 1 clinical benefit: ³50% reduction in the proportion of patients
                    treated with eptinezumab 100 mg or 300 mg experiencing a migraine
                    on Day 1 post-dose, compared to a 25% reduction in patients that
                    received placebo
                  Significant 75% responses: ~1/3 of patients treated with eptinezumab
                    100 mg or 300 mg achieved a ³75% reduction in migraine days by
                    Month 1.
                  On average of 1 in 5 patients had 100% response: no migraines in any
                    given month

       27.      PROMISE-2 (PRevention Of Migraine via Intravenous ALD403 Safety and

Efficacy 2) was a phase III, randomized, double-blind, placebo-controlled international trial

evaluating the safety and efficacy of eptinezumab for chronic migraine prevention. In the study,

patients (n=1,072) were randomized to receive eptinezumab (100 mg or 300 mg) or placebo,

administered by infusion once every 12 weeks. To be eligible for the trial, patients must have

experienced at least 15 headache days per month, of which at least eight met the criteria for




                                                6
            Case 1:19-cv-09032-PAE Document 1 Filed 09/27/19 Page 7 of 23



migraine. Patients who participated in the trial had an average of 16.1 migraine days per month

at baseline.

        28.       On January 8, 2019, Alder announced that eptinezumab met the primary endpoint

and all key secondary endpoints in PROMISE-2:

              Primary endpoint was mean change from baseline in monthly migraine days
               over the 12-week, double-blind treatment period:
                    Statistically significant reductions in monthly migraine days from
                       baseline: 8.2 monthly migraine days for 300 mg (p=0.0001) and 7.7
                       days for 100 mg (p=0.0001) compared to an average 3.2 days for
                       placebo
              Key secondary and other endpoints met, including reduction in the percentage
               of patients experiencing migraine on the day following administration and
               reduction of migraine prevalence days 1-28, reduction of at least 50%, 75%,
               and 100% from baseline in mean monthly migraine days assessed through 12
               weeks, change from baseline in mean monthly acute migraine-specific
               medication days, and reductions from baseline in patient-reported impact
               scores on the Headache Impact Test (HIT-6).
                    Day One prevention: >50% reduction in migraine beginning Day One
                       post-infusion in patients treated with eptinezumab 100 mg or 300 mg
                       compared to 27% for placebo, p<0.0001
                    Over Months 1 through 3 after a single IV administration, 58% and
                       61% of patients achieved 50% or greater reduction in migraine days
                       from baseline compared to 39% for placebo, p<0.0001
                    100% reduction in migraine days was achieved by 11% and 15% of
                       patients with chronic migraine who were treated with eptinezumab 100
                       mg or 300 mg, respectively, each month, on average, for Months 1, 2,
                       and 3, compared with 5% of patients who received placebo (post hoc,
                       unadjusted)
                    All other pre-specified key secondary endpoints were met with
                       statistical significance

        29.       If approved by the U.S. Food and Drug Administration (“FDA”), eptinezumab

will be the first quarterly, anti-CGRP infusion therapy for migraine prevention. Alder plans to

initiate a phase III clinical trial evaluating eptinezumab as a treatment for acute migraine in the

second half of 2019. The trial will seek to leverage eptinezumab’s immediate and complete

bioavailability, with the objective of securing an indication for the acute treatment of migraine.




                                                  7
           Case 1:19-cv-09032-PAE Document 1 Filed 09/27/19 Page 8 of 23



       30.      Alder is also developing ALD1910, a preclinical mAb that inhibits pituitary

adenylate cyclase-activating polypeptide-38 (“PACAP-38”) for migraine prevention. PACAP

has emerged as an important signaling molecule in the pathophysiology of migraine and

represents an attractive novel target for treating migraine. ALD1910 may hold potential as a

migraine prevention treatment for those who have an inadequate response to other therapies and

could provide another mechanism-specific therapeutic option for migraine patients and their

physicians. Good Manufacturing Practice and Investigational New Drug-enabling studies are

underway

       31.      On August 6, 2019, Alder announced its second quarter 2019 financial and

operating results. The Company highlighted:

            Commercial readiness activities ongoing under the leadership of recently
             appointed chief commercial officer, Nadia Dac: As Alder prepares for the
             potential commercial launch of eptinezumab in the U.S. in the first quarter of
             2020, the company has conducted new market research that further confirms
             eptinezumab’s differentiated profile and is prepared to begin account-level
             engagement with payers. The company plans to focus its marketing efforts on
             the high-prescribing headache specialist population and accounts, where
             eptinezumab fits well into their treatment protocols of quarterly patient visits
             with its short, 30-minute IV administration and its well-tolerated safety
             profile, as demonstrated in the company’s clinical trials. The company plans
             to utilize a specialty sales organization sized between 75 and 100 sales
             representatives.
            New migraine-free months, migraine severity and quality of life data
             presented at AHS Annual Meeting: In July 2019, Alder presented new data
             from post-hoc analyses from its PROMISE 1 and PROMISE 2 Phase 3
             clinical trials for eptinezumab at the American Headache Society’s (AHS) 61st
             Annual Scientific Meeting in Philadelphia, PA from July 11-14, 2019. Key
             highlights from the new data presented show 18.1% of episodic migraine
             patients treated with 100 mg of eptinezumab experienced no migraine days for
             at least half of the study period (≥six months), compared with 12.6% of
             placebo-treated patients, and 14.0% of chronic migraine patients treated with
             100 mg of eptinezumab experienced no migraine days for at least half of the
             study period (≥three months), compared with 4.9% of placebo-treated
             patients. Data presented from PROMISE 2 also showed consistent clinically
             significant improvements in migraine severity in chronic migraine patients, a
             large contributor to impact on quality of life, starting at Month 1.




                                                  8
    Case 1:19-cv-09032-PAE Document 1 Filed 09/27/19 Page 9 of 23



      Eptinezumab treatment resulted in clinically meaningful improvements in
      Headache Impact Test (HIT-6) scores in chronic migraine patients as early as
      Month 1 after treatment, which were maintained or further improved
      throughout the six-month study period, compared to placebo, which did not
      achieve a clinically meaningful improvement until Month 6. In addition,
      eptinezumab treatment resulted in clinically meaningful improvements greater
      than placebo in the 36-item Short-Form Health Survey (SF-36) scores in
      chronic migraine patients as early as Month 1 after treatment and through the
      six-month study period. From a safety perspective, longer-term exposure has
      demonstrated no change in the overall safety profile for eptinezumab.
     Data showing consistency of rapid onset of migraine prevention and
      improvements in most bothersome migraine symptoms and patient
      reported outcomes data presented at AAN Annual Meeting: In May 2019,
      Alder presented efficacy data highlighting the consistency of the rapid onset
      of migraine prevention across four clinical trials with eptinezumab at the 71st
      American Academy of Neurology (AAN) Annual Meeting in Philadelphia,
      PA from May 4-10, 2019. Across the Phase 2 and Phase 3 clinical trials, it
      was observed that eptinezumab, with its 100% bioavailability at the end of
      infusion, showed a rapid onset of migraine prevention. The rapid response
      observed on both Day 1 and through Month 1 in PROMISE 1 and PROMISE
      2 was also sustained through the first quarter following a single eptinezumab
      infusion, and was maintained or further increased through subsequent
      infusions. Alder also presented a new analysis of patient-reported outcomes
      data from the PROMISE 2 Phase 3 clinical trial of eptinezumab for the
      prevention of chronic migraine, showing improvements in the most
      bothersome migraine symptoms and patients’ global impression of change in
      their migraine status by Month 1 after treatment, with improvements sustained
      in overall response through the first and second quarterly infusions.

32.      Additionally, the Company reported the following anticipated milestones:

     Eptinezumab PDUFA target action date set for early 2020: The U.S. Food
      and Drug Administration (FDA) accepted the Biologics License Application
      (BLA) filing for eptinezumab in April 2019, and set a Prescription Drug User
      Fee Act (PDUFA) target action date of February 21, 2020. If approved,
      eptinezumab will be the first-to-market IV therapy for migraine prevention,
      providing rapid and sustained prevention that begins on Day 1.
     Acute study for eptinezumab to begin in 2H 2019: Alder plans to initiate a
      Phase 3 clinical trial evaluating eptinezumab as a treatment for acute migraine
      in patients who are candidates for prevention therapy in the second half of
      2019. The trial will seek to leverage eptinezumab’s 100% bioavailability and
      rapid onset of prevention demonstrated in clinical testing, with the objective
      of securing an indication for the acute treatment of migraine for patients and
      positioning eptinezumab as the first anti-CGRP monoclonal antibody for both
      the treatment and prevention of migraine, if approved for both these
      indications.




                                          9
           Case 1:19-cv-09032-PAE Document 1 Filed 09/27/19 Page 10 of 23



            ALD1910 to enter clinical development in 2019: Alder continues to advance
             its preclinical candidate, ALD1910, a monoclonal antibody targeting PACAP
             (pituitary adenylate cyclase-activating peptide) for migraine prevention.
             ALD1910 is currently undergoing Investigational New Drug (IND)-enabling
             preclinical studies. Alder expects to initiate a first in-human clinical study by
             the end of 2019.

       33.      Defendant Azelby commented on the second quarter results, stating:

       We continue to make significant progress toward the potential launch of
       eptinezumab in the U.S. in the first quarter of 2020. We have our commercial
       leadership team in place, with experienced personnel leading sales, marketing and
       market access. The team is sharpening our go-to-market strategy and expects to
       complete our commercial footprint later this year. We recently presented
       additional data further confirming eptinezumab’s differentiated clinical profile
       and benefits in patient-reported outcomes at the 2019 American Headache Society
       and American Academy of Neurology Annual Meetings. Looking forward, we
       believe there is a large opportunity to build value at Alder in the latter half of the
       year, with the initiation of eptinezumab’s acute study and the advancement of our
       product candidate, ALD1910, into the clinic. These collective activities align
       with our mission to forever change the migraine treatment landscape and give
       people with migraines their lives back.

The Proposed Transaction

       34.      On September 16, 2019, Alder and Lundbeck issued a joint press release

announcing the Proposed Transaction. The press release states, in relevant part:

       Valby, Denmark and Bothell, Washington, USA, 16 September 2019 - H.
       Lundbeck A/S (Lundbeck) and Alder BioPharmaceuticals (NASDAQ: ALDR)
       (Alder) today announced a definitive agreement for Lundbeck to acquire Alder.
       Under the terms of the agreement, Lundbeck will commence a tender offer for all
       outstanding shares of Alder, whereby Alder stockholders will be offered an
       upfront payment for USD 18.00 per share in cash, along with one non-tradeable
       Contingent Value Right (CVR) that entitles them to an additional USD 2.00 per
       share upon approval of eptinezumab by the European Medicines Agency (EMA),
       representing a total potential consideration of USD 20.00 per share. The
       transaction is valued at up to USD 1.95 billion (approximately DKK 13 billion)
       net of cash, on a fully diluted basis.

       Alder is a clinical-stage biopharmaceutical company committed to transforming
       migraine treatment through the discovery, development and commercialization of
       novel therapeutic antibodies. Through this acquisition, Lundbeck will continue to
       expand the range of brain diseases for which the company brings its leading and
       best-in-class therapies to patients. In addition, by acquiring Alder, Lundbeck will




                                                  10
 Case 1:19-cv-09032-PAE Document 1 Filed 09/27/19 Page 11 of 23



further enhance its capabilities to deliver future biological innovations in brain
diseases.

Alder is developing eptinezumab for the preventive treatment of migraine in
adults. Eptinezumab is an investigational monoclonal antibody (mAb) that is
administered as a quarterly 30-minute IV infusion. Eptinezumab was designed for
immediate and complete bioavailability with high specificity and strong binding
for suppression of calcitonin gene-related peptide (CGRP), a neuropeptide
believed to play a key role in mediating and initiating migraines. If approved by
the U.S. Food and Drug Administration (FDA), it will be the first IV CGRP
therapy for migraine prevention. Alder is also developing ALD1910, a mAb
designed to inhibit pituitary adenylate cyclase-activating polypeptide (PACAP)
for migraine prevention. Eptinezumab, together with ALD1910, will help
establish Lundbeck as an emerging leader in migraine and other pain syndromes.

Alder submitted a Biologics License Application (BLA) to the FDA for
eptinezumab in February 2019 and the FDA has set a Prescription Drug User Fee
Act (PDUFA) action date of 21 February 2020. Lundbeck expects to submit
eptinezumab for approval to regulatory authorities in the European Union during
2020, followed by submissions for approval in other regions around the world
including China and Japan.

Strategic benefits
The proposed transaction is anticipated to significantly strengthen Lundbeck’s
business as early as 2020, accelerating the build of Lundbeck’s late-stage pipeline
and providing access to new capabilities in the monoclonal antibody field. The
addition of eptinezumab will expand Lundbeck’s leading global brain disease
franchise. Lundbeck intends to leverage its proven expertise in neuroscience, and
its highly effective organization across 56 countries, to maximize the opportunity
to serve patients suffering from brain diseases, including migraine.

The acquisition of Alder will support Lundbeck’s aim to deliver long-term
sustainable growth and is consistent with capital allocation priorities. The
transaction is expected to accelerate and diversify Lundbeck’s revenue growth
with the expected U.S. launch of eptinezumab for preventive treatment of
episodic and chronic migraine in 2020 and the expected expansion of indications
for the product. Lundbeck will gain an early-stage antibody, ALD1910, against a
separate target for migraine and other pain syndromes with the potential to
leverage the expertise in migraine across a broader product offering. Lundbeck
will also gain access to a team with strong monoclonal antibody expertise,
accelerating Lundbeck’s capabilities in this arena. The transaction is expected to
be core EPS accretive in 2023 assuming FDA approval in the first quarter of 2020
followed by regulatory approvals in other regions including Europe.

“As a global leader in neuroscience research with products registered in more than
100 countries and a strong network of neurology specialists, Lundbeck is the ideal




                                        11
        Case 1:19-cv-09032-PAE Document 1 Filed 09/27/19 Page 12 of 23



       partner to advance Alder’s mission of changing the treatment paradigm for
       migraine prevention. We believe this positions eptinezumab for a successful
       launch both in and outside of the United States,” said Bob Azelby, Alder’s
       president and chief executive officer. “Importantly, today's news provides Alder
       shareholders with significant and immediate cash value, as well as the ability to
       benefit further once eptinezumab is approved by the EMA. Looking ahead, we
       expect Lundbeck will leverage Alder’s expertise in antibody development to
       explore additional indications for eptinezumab and continue the development of
       ALD1910.”

       Terms, closing conditions and financing
       Under the terms of the agreement, Lundbeck will commence a tender offer for all
       outstanding shares of Alder, whereby Alder stockholders will be offered an
       upfront payment for USD 18.00 per share in cash, along with one non-tradeable
       Contingent Value Right (CVR) of USD 2.00 per share. The upfront cash
       consideration represents a 79% premium to Alder’s shareholders based on the
       closing price on 13 September 2019 and an approximately 3% discount based on
       the 52-week high share price.

       The non-tradeable CVR will be paid upon the approval by the European
       Commission of a “Marketing Authorization Application” in the European Union,
       through the centralized procedure. The terms of the CVR payment reflect the
       parties' agreement over the sharing of potential economic upside benefits from
       such approval. There can be no assurance such approval will occur or that any
       contingent payment will be made.

       Lundbeck will acquire any shares of Alder not tendered into the tender offer
       through a merger for the same per share consideration as will be payable in the
       tender offer. The merger will be effected as soon as practicable after the closing
       of the tender offer.

       The Board of Alder has unanimously approved the transaction and Alder will file
       a recommendation to shareholders recommending they tender their shares to
       Lundbeck. The transaction is expected to close in the fourth quarter of 2019,
       subject to customary closing conditions, including the tender of more than 50% of
       all shares of Alder outstanding at the expiration of the offer and receipt of
       required regulatory clearances, which includes a Hart-Scott-Rodino review in the
       U.S. The terms and conditions of the tender offer will be described in the tender
       offer documents, which will be filed with the U.S. Securities and Exchange
       Commission.

       Lundbeck expects to fund the acquisition through existing cash resources and
       bank financing.

Insiders’ Interests in the Proposed Transaction




                                              12
         Case 1:19-cv-09032-PAE Document 1 Filed 09/27/19 Page 13 of 23



       35.     Alder insiders are the primary beneficiaries of the Proposed Transaction, not the

Company’s public stockholders. The Board and the Company’s executive officers are conflicted

because they will have secured unique benefits for themselves from the Proposed Transaction

not available to Plaintiff and the public stockholders of Alder.

       36.     Alder insiders stand to reap substantial financial benefits for securing the deal

with Lundbeck.        Pursuant to the Merger Agreement, upon consummation of the Proposed

Transaction, all outstanding Company stock options and restricted stock units (“RSUs”) awards

will vest and convert into the right to receive cash payments. The following table sets forth the

number and value of stock options and RSU awards held by the Company’s directors and

executive officers:




       37.     Further, if they are terminated in connection with the Proposed Transaction,

Alder’s named executive officers will receive substantial cash severance payments in the form of

golden parachute compensation, as set forth in the following table:




                                                 13
         Case 1:19-cv-09032-PAE Document 1 Filed 09/27/19 Page 14 of 23




The Recommendation Statement Contains Numerous Material Misstatements or Omissions

       38.     The defendants filed a materially incomplete and misleading Recommendation

Statement with the SEC and disseminated it to Alder’s stockholders. The Recommendation

Statement misrepresents or omits material information that is necessary for the Company’s

stockholders to make an informed decision whether to tender their shares in favor of the

Proposed Transaction or seek appraisal.

       39.     Specifically, as set forth below, the Recommendation Statement fails to provide

Company stockholders with material information or provides them with materially misleading

information concerning: (i) the Company’s financial projections, including those relied upon by

Alder’s financial advisor Centerview in its financial analyses; (ii) the background process

leading to the Proposed Transaction; (iii) the data and inputs underlying the financial valuation

analyses that support the fairness opinion provided by Centerview; and (iv) Company insiders’

potential conflicts of interest. Accordingly, Alder stockholders are being asked to make a tender

or appraisal decision in connection with the Proposed Transaction without all material

information at their disposal.

Material Omissions Concerning Alder’s Financial Projections

       40.     The Recommendation Statement is materially deficient because it fails to disclose

material information relating to the Company’s intrinsic value and prospects going forward.




                                               14
         Case 1:19-cv-09032-PAE Document 1 Filed 09/27/19 Page 15 of 23



       41.     The Recommendation Statement sets forth:

       [I]n connection with the evaluation of the proposed transaction with Lundbeck
       and other strategic alternatives, Alder’s senior management prepared certain non-
       public, unaudited prospective financial information for fiscal years 2019 through
       2037, including product-level performance detail for fiscal years 2019 through
       2037 (the “Management Projections”). The Management Projections were
       provided to the Alder Board in considering, analyzing and evaluating the Offer
       and the Merger, as well as potential strategic alternatives for Alder. In addition,
       the Management Projections were provided to Centerview, Alder’s financial
       advisor, and were relied upon by Centerview in connection with the rendering of
       Centerview’s fairness opinion to the Alder Board and in performing the related
       financial analyses as described below under “— Opinion of Alder’s Financial
       Advisor” and were the only financial projections with respect to Alder used by
       Centerview in performing such financial analyses.
Recommendation Statement at 24-25 (emphasis added). The Recommendation Statement fails,

however, to set forth the product-level performance detail for fiscal years 2019 through 2037 for

each of Alder management’s Case A, Case B and Case C projections.

       42.     In addition, the Recommendation Statement fails to disclose unlevered free cash

flows for the years 2019 through 2037 for each of the Case A and Case C projections, to the

extent they were calculated by Centerview or Company management.

       43.     Moreover, the Recommendation Statement sets forth:

       On September 15, 2019, the Alder Board held a meeting by teleconference,
       attended by members of Alder’s senior management and representatives from
       Skadden and Centerview. . . . At the direction of Alder’s management,
       representatives of Centerview updated the Alder Board as to a change provided to
       Centerview by Alder’s management to the projected cash balance and net
       operating losses previously provided by Alder’s management and the resulting
       revisions to Centerview’s financial analyses presented to the Alder Board on
       September 14, 2019, of the proposed Offer Price.

Id. at 17. Yet, the Recommendation Statement fails to disclose Alder management’s change to

the projected cash balance and net operating losses, the basis for this change, and the resulting

revisions made to Centerview’s financial analyses. Without this information, Alder stockholders

cannot assess the eleventh hour revision to the Company’s financials, and whether the revision




                                                15
         Case 1:19-cv-09032-PAE Document 1 Filed 09/27/19 Page 16 of 23



was proper or engineered to make the Offer Price appear more favorable.

       44.     The omission of this information enders the statements in the “Certain Financial

Projections” and “Opinion of Alder’s Financial Advisor” sections of the Recommendation

Statement false and/or materially misleading in contravention of the Exchange Act.

Material Omissions Concerning the Background Process of the Proposed Transaction

       45.     The Recommendation Statement omits material information relating to the sale

process leading up to the Proposed Transaction.

       46.     For example, the Recommendation Statement sets forth:

       [C]ommencing in September 2018, at the instruction of the Alder Board,
       management of Alder began actively exploring a potential partnership regarding
       the commercialization of Eptinezumab outside of the United States (the “Ex-U.S.
       Partnership”).

                                               ***

       Alder entered into non-disclosure agreements with eleven (11) counterparties,
       including Lundbeck, in anticipation of exchanging confidential information to
       evaluate an Ex-U.S. Partnership. Alder entered into the Nondisclosure Agreement
       with Lundbeck on January 9, 2019, which contained a standstill provision. Two
       (2) other nondisclosure agreements entered into by Alder contained standstills
       which, by their terms, remain in effect following the announcement of this
       transaction and the execution of the Merger Agreement. One (1) of these two
       (2) counterparties did not pursue the Ex-U.S. Partnership after conducting
       preliminary due diligence investigations, and the other counterparty submitted
       terms for the Ex-U.S. Partnership that were not viewed as competitive by the
       Alder Board. Following the entry into nondisclosure agreements, Lundbeck and
       nine (9) other counterparties conducted due diligence investigations on
       Eptinezumab with respect to a potential Ex-U.S. Partnership.

Id. at 13 (emphasis added). Critically, the Recommendation Statement fails to expressly indicate

whether the non-disclosure agreements containing standstill provisions that the Company entered

into with two counterparties contain “don’t-ask, don’t-waive” standstill provisions that are

presently precluding either of these counterparties from submitting a topping bid for the

Company.




                                                16
         Case 1:19-cv-09032-PAE Document 1 Filed 09/27/19 Page 17 of 23



       47.     The disclosure of the terms of these non-disclosure agreements is crucial to Alder

stockholders being fully informed of whether their fiduciaries have put in place restrictive

devices to foreclose a topping bid for the Company.

       48.     Additionally, the Recommendation Statement sets forth:

       During February and March 2019, Alder received proposed term sheets from five
       (5) potential counterparties for the Ex-U.S. Partnership, including Lundbeck.

                                                ***

       At a meeting held on March 27, 2019, the Alder Board, together with Alder’s
       management, reviewed these term sheets, taking into consideration various factors
       that could impact the potential partnership, including such counterparty’s
       resources and reputation, the economic terms and the likelihood of a successful
       commercial launch of Eptinezumab. The Alder Board considered various strategic
       alternatives, including multiple potential partnership arrangements. Following
       discussions, the Alder Board directed management to pursue the Ex-U.S.
       Partnership with Lundbeck.

Id. The Recommendation Statement fails, however, to disclose the details of any of the term

sheets Alder received from these potential counterparties other than Lundbeck. Accordingly,

Company stockholders are left without the material information necessary to evaluate the

competing level of interest that was submitted to Alder. The Company’s stockholders are

entitled to an accurate description of the “process” that the directors took in coming to their

decision to support the Proposed Transaction.

       49.     The omission of this information renders the statements in the “Background of the

Offer and the Merger” section of the Recommendation Statement false and/or materially

misleading in contravention of the Exchange Act.

Material Omissions Concerning Centerview’s Financial Analyses

       50.     The Recommendation Statement describes Centerview’s fairness opinion and the

various valuation analyses it performed in support of its opinion. However, the description of




                                                 17
         Case 1:19-cv-09032-PAE Document 1 Filed 09/27/19 Page 18 of 23



Centerview’s fairness opinion and analyses fails to include key inputs and assumptions

underlying these analyses.       Without this information, as described below, Alder’s public

stockholders are unable to fully understand these analyses and, thus, are unable to determine

what weight, if any, to place on Centerview’s fairness opinion in determining whether to tender

their shares in the Proposed Transaction or seek to exercise their appraisal rights.

       51.     With    respect    to   Centerview’s       Discounted   Cash   Flow     Analysis,   the

Recommendation Statement fails to disclose: (i) quantification of the inputs and assumptions

underlying the discount rate range of 11.0% to 13.0%; (ii) the implied terminal value of the

Company; and (iii) the basis for assuming unlevered free cash flows would decline in perpetuity

after December 31, 2037 at a rate of free cash flow decline year-over-year of 80.0%.

       52.     With respect to Centerview’s Selected Public Company Analysis and Selected

Precedent Transactions Analysis, the Recommendation Statement fails to disclose the individual

multiples and financial metrics for each of the selected companies and transactions analyzed by

Centerview, respectively.

       53.     The omission of this information renders the statements in the “Opinion of

Alder’s Financial Advisor” section of the Recommendation Statement false and/or materially

misleading in contravention of the Exchange Act.

Material Omissions Concerning Company Insiders’ Potential Conflicts of Interest

       54.     The Recommendation Statement fails to disclose material information concerning

the conflicts of interest faced by Alder insiders.

       55.     For example, the Recommendation Statement states: “It is possible that

Continuing Employees, including the executive officers, will enter into new compensation

arrangements with Lundbeck or its affiliates. Such arrangements may include agreements




                                                     18
         Case 1:19-cv-09032-PAE Document 1 Filed 09/27/19 Page 19 of 23



regarding future terms of employment, the right to receive equity or equity-based awards of

Lundbeck or retention awards.” Id. at 10-11. Yet, the Recommendation Statement fails to

disclose whether any members of Alder management are continuing with the combined

company, and the details of any employment and retention-related discussions and negotiations

that occurred between Lundbeck and Alder’s executive officers, including who participated in all

such communications, when they occurred and their content. The Recommendation Statement

further fails to disclose whether any of Lundbeck’s prior proposals or indications of interest

mentioned management retention or equity participation in the combined company.

       56.      Communications regarding post-transaction employment and merger-related

benefits during the negotiation of the underlying transaction must be disclosed to stockholders.

This information is necessary for stockholders to understand potential conflicts of interest of

management and the Board, as that information provides illumination concerning motivations

that would prevent fiduciaries from acting solely in the best interests of the Company’s

stockholders.

       57.      The omission of this information renders the statements in the “Background of the

Merger” and “Arrangements Between Alder and its Executive Officers, Directors and Affiliates”

sections of the Recommendation Statement false and/or materially misleading in contravention

of the Exchange Act.

       58.      The Individual Defendants were aware of their duty to disclose the above-

referenced omitted information and acted negligently (if not deliberately) in failing to include

this information in the Recommendation Statement. Absent disclosure of the foregoing material

information prior to the expiration of the Tender Offer, Plaintiff and the other Alder stockholders

will be unable to make a fully-informed tender or appraisal decision in connection with the




                                                19
         Case 1:19-cv-09032-PAE Document 1 Filed 09/27/19 Page 20 of 23



Proposed Transaction and are thus threatened with irreparable harm warranting the injunctive

relief sought herein.

                                     CLAIMS FOR RELIEF

                                              COUNT I

                            Claims Against All Defendants for Violations
                        of Section 14(d) of the 1934 Act and SEC Rule 14d-9

       59.     Plaintiff repeats all previous allegations as if set forth in full.

       60.     Defendants have caused the Recommendation Statement to be issued with the

intention of soliciting Alder stockholders to tender their shares in the Tender Offer.

       61.     Section 14(d)(4) of the Exchange Act and SEC Rule 14d-9 promulgated

thereunder require full and complete disclosure in connection with tender offers.

       62.     The Recommendation Statement violates Section 14(d)(4) and Rule 14d-9

because it omits material facts, including those set forth above, which omission renders the

Recommendation Statement false and/or misleading.

       63.     Defendants knowingly or with deliberate recklessness omitted the material

information identified above from the Recommendation Statement, causing certain statements

therein to be materially incomplete and therefore misleading.               Indeed, while defendants

undoubtedly had access to and/or reviewed the omitted material information in connection with

approving the Proposed Transaction, they allowed it to be omitted from the Recommendation

Statement, rendering certain portions of the Recommendation Statement materially incomplete

and therefore misleading.

       64.     The misrepresentations and omissions in the Recommendation Statement are

material to Plaintiff and other Alder stockholders, who will be deprived of their right to make an

informed decision whether to tender their shares or seek appraisal if such misrepresentations and




                                                  20
          Case 1:19-cv-09032-PAE Document 1 Filed 09/27/19 Page 21 of 23



omissions are not corrected prior to the expiration of the Tender Offer. Plaintiff has no adequate

remedy at law. Only through the exercise of this Court’s equitable powers can Plaintiff be fully

protected from the immediate and irreparable injury that defendants’ actions threaten to inflict.


                                             COUNT II

                              Claims Against All Defendants for
                        Violations of Section 14(e) of the Exchange Act

         65.   Plaintiff repeats all previous allegations as if set forth in full.

         66.   Defendants violated Section 14(e) of the Exchange Act by issuing the

Recommendation Statement in which they made untrue statements of material facts or failed to

state all material facts necessary in order to make the statements made, in light of the

circumstances under which they are made, not misleading, or engaged in deceptive or

manipulative acts or practices, in connection with the Tender Offer.

         67.   Defendants knew that Plaintiff would rely upon their statements in the

Recommendation Statement in determining whether to tender his shares pursuant to the Tender

Offer.

         68.   As a direct and proximate result of these defendants’ unlawful course of conduct

in violation of Section 14(e) of the Exchange Act, absent injunctive relief from the Court,

Plaintiff has sustained and will continue to sustain irreparable injury by being denied the

opportunity to make an informed decision in deciding whether or not to tender his shares.


                                             COUNT III

                        Claims Against the Individual Defendants for
                        Violations of Section 20(a) of the Exchange Act

         69.   Plaintiff repeats all previous allegations as if set forth in full.




                                                  21
         Case 1:19-cv-09032-PAE Document 1 Filed 09/27/19 Page 22 of 23



       70.     The Individual Defendants acted as controlling persons of Alder within the

meaning of Section 20(a) of the Exchange Act as alleged herein. By virtue of their positions as

officers or directors of Alder and participation in or awareness of the Company’s operations or

intimate knowledge of the false statements contained in the Recommendation Statement filed

with the SEC, they had the power to influence and control and did influence and control, directly

or indirectly, the decision-making of the Company, including the content and dissemination of

the various statements which Plaintiff contends are false and misleading.

       71.     Each of the Individual Defendants was provided with or had unlimited access to

copies of the Recommendation Statement and other statements alleged by Plaintiff to be

misleading prior to or shortly after these statements were issued and had the ability to prevent the

issuance of the statements or cause the statements to be corrected.

       72.     In particular, each of the Individual Defendants had direct and supervisory

involvement in the day-to-day operations of the Company, and, therefore, is presumed to have

had the power to control or influence the particular transactions giving rise to the securities

violations as alleged herein, and exercised the same. The Recommendation Statement at issue

contains the unanimous recommendation of each of the Individual Defendants to approve the

Proposed Transaction. They were, thus, directly involved in the making of this document.

       73.     In addition, as the Recommendation Statement sets forth at length, and as

described herein, the Individual Defendants were each involved in negotiating, reviewing, and

approving the Proposed Transaction. The Recommendation Statement purports to describe the

various issues and information that they reviewed and considered — descriptions which had

input from the Individual Defendants.




                                                22
         Case 1:19-cv-09032-PAE Document 1 Filed 09/27/19 Page 23 of 23



       74.     By virtue of the foregoing, the Individual Defendants have violated Section 20(a)

of the Exchange Act.

       75.     Plaintiff has no adequate remedy at law. Only through the exercise of this Court’s

equitable powers can Plaintiff be fully protected from the immediate and irreparable injury that

defendants’ actions threaten to inflict.

                                     PRAYER FOR RELIEF

       Plaintiff demands judgment and preliminary and permanent relief, including injunctive

relief, in his favor, and against defendants, as follows:

       A.      Preliminarily and permanently enjoining defendants and all persons acting in

concert with them from proceeding with, consummating, or closing the Proposed Transaction;

       B.      In the event defendants consummate the Proposed Transaction, rescinding it and

setting it aside or awarding rescissory damages to Plaintiff;

       C.      Awarding Plaintiff the costs of this action, including reasonable allowance for

Plaintiff’s attorneys’ and experts’ fees; and

       D.      Granting such other and further relief as this Court may deem just and proper.

                                           JURY DEMAND

       Plaintiff demands a trial by jury on all claims and issues so triable.

Dated: September 27, 2019                                    WEISSLAW LLP

                                                        By
                                                             Richard A. Acocelli
                                                             1500 Broadway, 16th Floor
                                                             New York, New York 10036
                                                             Telephone: 212/682-3025
                                                             Facsimile: 212/682-3010
                                                             Email: racocelli@weisslawllp.com

                                                             Attorneys for Plaintiff




                                                  23
